Citation Nr: 1528531	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-11 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to July 13, 2005, for the award of service connection for pericarditis.

2.  Entitlement to a compensable initial rating for the service-connected pericarditis.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected pericarditis.

[The issues of entitlement to service connection for mid-back contusion residuals, coronary artery disease, and a chronic respiratory disability are decided in a separate Board decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1978, with approximately twenty years of additional duty with the West Virginia Army Reserve National Guard.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for pericarditis and awarded a noncompensable rating, effective July 13, 2005.  The Veteran perfected an appeal as to the initial rating assigned as well as the effective date.

The Veteran provided hearing testimony before the undersigned Veterans Law Judge (VLJ) in June 2012 related to his pericarditis rating.  A transcript of that hearing is of record.  

With respect to a TDIU, the Veteran has alleged unemployability due to his service-connected pericarditis.  Because the rating for pericarditis is an issue before the Board, the matter of whether a TDIU is warranted is also before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted).  The Board has therefore added a TDIU claim to the title page to reflect the Board's jurisdiction over this matter.  Further development is needed to properly adjudicate the TDIU claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for chest pain was denied in an unappealed August 1997 rating decision.

2.  A claim to reopen entitlement to service connection for chest pain, later recharacterized as pericarditis, was not received prior to July 13, 2005.

3.  The Veteran's claim for service connection for chest pain (pericarditis) was reopened on the basis of new and material evidence, other than service department records, that was received more than one year following the August 1997 rating decision.

4.  Prior to January 17, 2013, the Veteran's service connected pericarditis required the continuous use of medication for control.

5.  From January 17, 2013, the Veteran's service connected pericarditis is manifested by a workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea and fatigue.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 13, 2005, for the award of service connection for pericarditis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  Prior to January 17, 2013, the criteria for a 10 percent initial rating and not higher for pericarditis are met, and since January 17, 2013, the criteria for a 60 percent rating, and not higher, for pericarditis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claims related to the initial rating and effective date for pericarditis arise from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in substantiating his claims under 38 C.F.R. § 3.159(c), (d) (2014).  Here, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims at this time.  With regard to the effective date, the determinative factor is when the Veteran's claim was received.  Any notice sent or evidence received after the receipt of the claim would not establish the Veteran's entitlement to an earlier effective date for service connection.  Therefore, no further development is required before the Board decides this aspect of his appeal.  As to the initial rating, all relevant evidence necessary for an equitable resolution of the issue has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports since 2005, private treatment records, Social Security Administration records, and VA examination reports, most recently in January 2013, with an addendum report in December 2013.  The adequacy of each of the VA examination reports is discussed in the decision, below.  Furthermore, the evidence does not show and the Veteran has not suggested that his pericarditis has worsened since the date of the most recent examination.  The record also includes statements from the Veteran, his mother and his representative, including the transcript of the June 2012 Board hearing.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, and made reasonable efforts to obtain, all evidence that might be relevant to the issues herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2014).  A remand for further development of these claims would serve no useful purpose.  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Earlier Effective Date

General Legal Criteria

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2014).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Factual Background and Analysis

The Veteran contends that he is entitled to an effective date prior to July 13, 2005, for the grant of service connection for pericarditis.  The basis for this claim has not been explicitly discussed by the Veteran; however his February 2011 notice of disagreement suggests that he feels service connection should be warranted as of the date of his medical discharge from the Army National Guard in 1997.  

The Veteran served with the Army National Guard between December 1976 and October 1997.  He had a period of active service from August 1977 to February 1978.  He first filed his claim for service connection for chest pain in June 1997.  Service connection was denied by way of an August 1997 rating decision.  The Veteran was notified of this decision in the same month.  He did not file any statement of disagreement or other evidence within one year of that rating decision and it became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.1103 (2014).

On July 13, 2005, VA received the Veteran's claim to reopen his claim for service connection for muscular chest pain, which he also characterized at that time as a claim for chronic recurring pericarditis.  The RO initially denied this claim by way of the March 2006 rating decision on appeal.  In November 2010, however, the RO issued a rating decision awarding service connection for pericarditis.  This award of service connection was based upon a July 2009 VA examiner's opinion that the Veteran's chronic recurring pericarditis is at least as likely as not a result of his mid-back/chest trauma during his active service.  

A review of the record shows that there was no communication or treatment records that could be interpreted as a claim for service connection for pericarditis, formal or informal, received subsequent to the RO's August 1997 rating decision  and prior to July 13, 2005.

Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection for pericarditis prior to July 13, 2005.  See 38 C.F.R. § 3.400(q)(1)(ii), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application). 

The Board therefore finds that the preponderance of the evidence is against the claim for an effective date prior to July 13, 2005, for service connection for pericarditis.

The Board recognizes that the Veteran believes that he should have been provided an effective date closer in time to his medical discharge from the Army National Guard and he feels that the RO did not adequately review his record at the time of the earlier rating decision.  See February 2011 notice of disagreement.  The Board notes that prior final decisions can be attacked on the basis of clear and unmistakable error.  However, an allegation that VA failed in its duty to assist is not a valid claim of clear and unmistakable error.  If the Veteran believes that the prior denial was based on clear and unmistakable error, he should submit a statement to the RO informing the RO of the specific clear and unmistakable errors that he believes were made in connection with original denial of his claim.   

Initial Rating: Pericarditis

General Legal Criteria for Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§ 3.102, 4.3.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the under review.

Pericarditis is rated under 38 C.F.R. § 4.104, Diagnostic Code 7002.  A 10 percent rating is warranted for pericarditis when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required.  A 30 percent rating is assigned for pericarditis if a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when there is more than one episode of congestive heart failure within the past year; where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction (EF) of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

In this case, the Veteran submitted the current claim in July 2005 with several reports from his treating physicians, which documented the presence of pericarditis and discussed its etiology, but did not assess its severity in terms required to assess the disability against the relevant rating criteria.  

The Veteran underwent VA examination in September 2008.  Due to a disagreement between the Veteran and the examiner, the examination was ended early.  The report from this examination, therefore, cannot be used in this analysis.  

The Veteran was then examined in July 2009.  At this time, the Veteran was noted to treat his heart condition with continuous medication.  He used both Motrin and Prednisone.  The examiner confirmed that the Veteran had no history of congestive heart disease, rheumatic heart disease, hypertensive heart disease, syphilitic heart disease, or endocarditis.  The Veteran reported no history of syncope, but a history of weekly fatigue, monthly angina, and dyspnea on mild exertion.  The examiner noted the dyspnea to be due to chronic obstructive pulmonary disorder.  Physical examination revealed regular heart rhythm and no murmur, click, or pericardial rub.  Veteran underwent cardiolyte stress test, which revealed a maximum workload of 10.4 METs.  The Veteran was noted to have non-limiting chest discomfort with exercise.  Testing for LV dysfunction revealed an ejection fraction of greater than 50 percent.  

Ongoing clinical reports do not document results of stress testing.  The problem lists and clinical notes show ongoing report of cardiac treatment, to include a prescription list noting daily aspirin used for the heart.  At the Veteran's June 2012 Board hearing, he discussed his longstanding use of medications such as Prednisone and NSAIDS to treat his chronic recurrent pericarditis.  

On VA examination in January 2013, the examiner again noted the need for continuous medication for control of the Veteran's heart condition.  In particular, the examiner noted that the Veteran utilizes over the counter ibuprofen and at times Prednisone for his pericarditis.  Additional medications were listed for maintenance of coronary artery disease, which is not a service connected condition.  The VA examiner reported no history of congestive heart failure, and no cardiac arrhythmia.  The examiner also confirmed that the Veteran had no pericardial adhesions.  The Veteran's heart rhythm was noted as normal, as were peripheral pulses.  There was no peripheral edema.  This VA examiner conducted interview based METs testing.  The Veteran reported constant pressure and rubbing in the left and center chest area, which he contends are from the adhesions from pericarditis.  The examiner also observed dyspnea and fatigue at 3 to 5 METs, which was noted as consistent with activities such as light yard work (weeding), moving the lawn (with a power mower), and brisk walking (4mph).  The examiner noted that the Veteran also has intercostal neuritis and pleuritis, as well as ischemic neuropathy, bilateral shoulder pain and degenerative joint disease in the shoulder, and that these conditions also limited the METs level; however, the examiner noted that it was not possible to determine the extent to which each disorder caused limitation.  

In December 2013, the January VA examiner issued an addendum opinion in an attempt to delineate cardiac symptoms associated with the service-connected pericarditis verses the non-service connected coronary artery disease.  The examiner explained that the major clinical manifestations of pericarditis include chest pain, typically sharp and pleuritic, which is improved by sitting up and leaning forward.  Also, pericardial friction rub, which is a superficial scratchy or squeaking sound best heard with a diaphragm of the stethoscope over the left sternal border.  Electrocardiogram changes were also noted manifestation of pericarditis.  

The examiner reported that it is not possible to say by symptoms and signs whether the Veteran has had myocardial infarction due to coronary artery disease or pericarditis.  The examiner also noted that the schedule of ratings for cardiovascular disease help to rate ischemic heart disease/coronary artery disease, but that the examiner did not know the exact criteria to rate pericarditis.  While this may be the examiner's opinion, the fact remains that the pertinent regulation utilized by VA to rate pericarditis is Diagnostic Code 7002, and the criteria noted for the various ratings under this criteria are identical to that found in Diagnostic Code 7005, which pertains to coronary artery disease.  In this case, it appears that the competent medical professionals cannot separate the symptoms for pericarditis and coronary artery disease, thus the Board will apply the findings in the various reports to Diagnostic Code 7002 for pericarditis.

Given the foregoing, the Board finds that the Veteran's pericarditis has, throughout the pendency of this claim, required the continuous use of medication.  The VA examiners confirmed that continuous use of medication is required for pericarditis, and the Veteran reported, at his Board hearing, that he has used these medications for many years.  The Board, therefore, finds that an initial rating of 10 percent is warranted for pericarditis under Diagnostic Code 7002.  Further, on examination on January 17, 2013, METs testing concluded that the Veteran experienced dyspnea and fatigue at 3 to 5 METs, which is consistent with the criteria for a 60 percent rating under Diagnostic Code 7002.  The RO did ask for an addendum opinion to delineate between the symptoms of the Veteran's pericarditis and any other heart disorder.  The December 2013 addendum clearly indicated that the examiner was unable to distinguish between the symptoms of the Veteran's pericarditis and his coronary artery disease.  Where it is not possible to separate the effects of a service-connected disability from nonservice-connected conditions by competent opinion, all symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board therefore finds that a rating of 60 percent is warranted as of January 17, 2013, the date of the VA examination showing dyspnea and fatigue at 3 to 5 METs.  At no time prior to January 17, 2013, were such symptoms shown.  Further at no time have diagnostic testing or clinical notations established that the Veteran's service-connected pericarditis has reached the level of severity for a rating in excess of 10 percent prior to January 17, 2013, or in excess of 60 percent since.


ORDER

An effective date prior to July 13, 2005, for the award of service connection for pericarditis is denied.

The Board has determined that the Veteran's pericarditis warrants an initial 10 percent rating and no more, prior to January 17, 2003, and a 60 percent rating thereafter; the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.  


REMAND

With regard to the issue of entitlement to a TDIU, the Veteran, at the time of his claim for service connection for pericarditis, which led to the rating on appeal, alleged that he is unable to work due to his service-connected disability.  In his July 2005 statement, he referred to being discharged from the National Guard due to disability, as well as being on Social Security Disability.  The Board observes that the September 1996 Social Security Administration decision includes that agency's finding that the Veteran has been unable to perform "substantial gainful activity since March 11, 1994."  Further, Social Security determined that the severe pain and fatigue experienced by the Veteran due to his pericarditis prevented him from sustaining even sedentary work on an 8 hour day basis.  "He cannot sit, stand or walk for more than a total of 4 hours out of an 8 hour work day, and has impaired concentration due to severe pain."  Following the November 2010 award of service connection for pericarditis, in January 2011, the Veteran submitted a statement indicating that the pericarditis has left him unable to perform employment.  The Veteran requested a TDIU at that time.  Further, in a June 2011 notice of disagreement with the rating assigned for pericarditis, the Veteran's representative again alleged that a TDIU is warranted due to the pericarditis.  

In Rice v. Shinseki, the Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran continues to assert that he is unable to gain or maintain employment because of his service-connected pericarditis, the rating for which is under appeal.  In light of Rice, the issue of entitlement to a TDIU is properly before the Board, as listed on the title page of this decision.

At the time of his January 2013 VA examination, the examiner acknowledged that the Veteran contends he cannot work due to the symptoms of his pericarditis.  However, the VA examiner did not assess the Veteran's employability or provide an opinion as to the extent to which the service-connected pericarditis impacts the Veteran's employability.  A TDIU is granted only when it is established that the service-connected disability is so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a) (2014).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  Marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.  Consequently, in order to satisfy VA's duty to assist, the Board finds that on remand, a VA medical opinion should be obtained as to the Veteran's TDIU claim.

Accordingly, the issue of entitlement to a TDIU due to service-connected pericarditis is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion by an appropriate VA examiner regarding the impact of the Veteran's service-connected pericarditis on his employability.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  If and only if the examiner determines that additional examination is necessary in order to render this opinion, schedule the Veteran for VA examination. 

Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely not (greater than 50 percent probability) that the Veteran is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, due solely to service-connected pericarditis.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history and take into account the Veteran's award of Social Security disability due to pericarditis.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disabilities.

2.  Review the claims files to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this remand is to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


